H. Brown, J.,
concurring in part and dissenting in part. I agree with the majority’s decision to affirm the BTA’s finding that the taxpayer failed to establish the applicability of an exemption pursuant to R.C. 5739.03.
However, I would reverse the decision of the BTA on the taxation of “interest” issue. The interest charges collected by the taxpayer do not reflect the cost of the use of money borrowed. The amount of “interest” bears no relationship to the outstanding balance of the amount of money borrowed. The facts in Columbus Equipment Co. v. Limbach (1988), 38 Ohio St. 3d 62, 526 N.E. 2d 294, are distinguishable. Therefore, I would reverse the BTA and allow the commissioner to assess sales tax on the so-called interest charges.